Exhibit 10.1

 

The Leaders Bank

 

V 630 572 LEAD

 

John J. Prosia

2001 York Road

 

F 630 572 4979

 

Executive Vice President

Oak Brook IL 60523

 

leadersbank.com

 

jprosia@leadersbank.com

 

[g97811kgi001.jpg]

 

Dr. Michael Flavin

Chief Executive Officer

Advanced Life Sciences Holdings, Inc

1440 Davey Rd.

Woodridge, IL. 60517-5037

 

May 6, 2010

 

Dear Dr. Flavin:

 

The Leaders Bank (“Lender”) has approved the following changes and amendments to
the existing Credit Facility extended to Advanced Life Sciences, Inc. secured by
business assets and by other collateral as hereinafter set forth in form
satisfactory to Lender’s counsel and subject to the usual terms, conditions, and
remedies contained in Lender’s customary loan documents and subject to the
following terms and conditions.

 

Borrower:

Advanced Life Sciences, Inc.

 

 

Total Facility:

The facility reduced from $10 million to $8.5 million immediately, then to be
reduced to $7 million on or before July 1, 2010 and to $6 million on or before
April 1, 2011

 

 

Collateral:

All existing business assets of the Borrower including but not limited to
intellectual property patents, inventory and accounts.

 

 

Maturity:

Extended from January 1, 2011 to January 1, 2012

 

 

Repayment:

Interest Only, Monthly with the principal balance of the commitment to be
reduced by $1.5 million on or before 7-1-10 and $1 million on or before
4-1-2011.

 

 

Interest Rate:

The interest rate shall increase from 8.5% fixed to 10% fixed.

 

 

Guarantees:

Advanced Life Sciences Holdings, Inc. secured by its assets and the unsecured
Personal Guarantee of Dr. Michael Flavin. Dr. Flavin’s Personal Guarantee will
be released upon receipt of the July 1, 2010 principal reduction

 

 

Closing Fee:

None

 

--------------------------------------------------------------------------------


 

Other Expenses:

Borrower agrees to pay all reasonable costs and out of pocket expenses incurred
in connection with preparation, negotiation, and execution of the documentation
evidencing these changes.

 

 

Warrants:

Borrower agrees to issue to lender 1,000,000 common stock warrants with 500,000
priced and issued upon execution of the loan documents and the remaining 500,000
to be priced and issued 12 months from execution of the loan documents.

 

 

Commitment Acceptance:

Subject to the terms and conditions stated herein, the Commitment is an offer
that may be accepted by you until May 31, 2010. Acceptance shall be signified by
executing and returning to Lender a copy of this Commitment on or before May 15,
2010 and no other form of acceptance will be effective.

 

 

Sincerely,

 

 

 

 

 

/s/ John J. Prosia

 

John J. Prosia

 

Executive Vice President

 

 

 

 

 

Accepted this 6th day of May, 2010.

 

 

 

 

 

Advanced Life Sciences Holding, Inc.

 

 

 

 

 

 

By:

/s/ Michael Flavin

 

 

Dr. Michael Flavin, CEO

 

 

--------------------------------------------------------------------------------